Citation Nr: 1537146	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-22 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder prior to September 23, 2013.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).


FINDING OF FACT

Prior to September 23, 2013, the Veteran's PTSD was manifested by such symptoms as chronic sleep impairment, depressed mood, anxiety, difficulty concentrating, claustrophobia, occasional nightmares, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.


CONCLUSION OF LAW

Prior to September 23, 2013, the criteria for a 50 percent rating, but no more, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran was initially provided with a pre-adjudicatory notice letter in January 2011.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The letter also informed the Veteran of how to substantiate disability ratings generally and how effective dates are determined.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any outstanding medical evidence.  Appropriate VA psychiatric examinations were conducted in February 2011 and September 2013.  The Board finds that both examinations were adequate as they were based on a personal interview of the Veteran and provide the medical information needed to address the rating criteria relevant to this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

A May 2011 rating decision by the RO granted service connection for PTSD and a 10 percent evaluation was assigned.  Following a VA examination on September 23, 2013, the RO increased the disability rating for PTSD to 70 percent, effective the date of the September 2013 VA examination.  Thereafter, the Veteran voiced satisfaction with the 70 percent rating and only appealed the initial rating assigned prior to the effective date of the increase, September 23, 2013.

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the provisions for rating psychiatric disorders, a 10 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In December 2010, the Veteran filed a claim for service connection for PTSD.  In a January 2011 VA treatment record, it was noted the Veteran had trouble falling and staying asleep.  He indicated he struggled with concentration and was forgetful.  In addition, he stated he was claustrophobic and had to take a shower with the door half open.  He reported having nightmares and that when he first returned from Vietnam, he was easily startled and had flashbacks; however, over time, that had improved.  The Veteran reported that he had been depressed with low energy, but he denied feeling hopeless.  The examiner noted the Veteran was fairly even tempered and easy to get along with.  It was noted he was not suicidal and that he had good grooming and hygiene with no psychomotor disturbance.  His speech was normal in speed and volume.  The Veteran did not have delusions or any formal thought disorder.  The treatment provider assessed anxiety disorder NOS and stated the Veteran did have some symptoms of PTSD.

In February 2011, the Veteran underwent a VA examination in connection with his claim for service connection.  The Veteran indicated he had not initiated psychiatric treatment yet and that he had never taken psychiatric medication or been hospitalized for mental health reasons.  The Veteran complained of anxiety, tension, and irritability, with a quick temper.  He reported insomnia, with perimeter checks, and occasional bad dreams.  He denied panic attacks, but indicated he was anxious in crowds.  It was noted his memory and concentration were appropriate for his age.  His energy level was described as being within normal limits.  The Veteran denied audiovisual hallucinations, and suicidal and homicidal ideation.  His mood was described as neutral, with occasional smiling, rare laughing, and no weeping.  His focus, eye contact, and spontaneity were noted to be appropriate, and he did not exhibit obsessive rituals or any psychomotor abnormalities.  The examiner assigned a GAF score of 70, noting mild mental symptoms and impairment without significant impairment in social or occupational functioning.

In March 2011, the Veteran began group therapy, specifically a class in anger management.  In May 2011, the RO granted service connection for PTSD and assigned a 10 percent initial rating in recognition of mild symptomatology.  

The Veteran appealed the 10 percent rating stating his belief that his condition was worse in nature than what the examiner suggested.  He submitted a statement listing symptoms he thought justified a higher initial rating.  He indicated trouble falling asleep, having an alcohol problem and trying to control it, waking up screaming at times, having difficulty in his sex life with his wife, and trouble with motivation.  He indicated always having anxiety attacks.  He stated that he only got angry when someone provoked him; that it was sometimes hard to concentrate; that he had a hard time remembering and did not have any friends.  The Veteran indicated that he did not trust anyone and did not go out. 

In June 2012, the Veteran's wife submitted a statement indicating she had been married to the Veteran for 21 years.  She stated that since the beginning of their relationship, the Veteran reacted to loud noises and showed signs of being timid and afraid.  She indicated he frequently had bad nightmares and sweated at night, as if he was fighting in his sleep.  She indicated that as time went by his temper had gotten worse and his mood had been "short and aggressive."  The Veteran's wife stated that she had to make excuses for his behavior.  She stated that he was not patient with his children, and was "constantly" fighting with them and screaming at them.  She noted that the Veteran had become more irate and stubborn since retirement.  She indicated that since retirement he sat in front of the television and stared at the picture; she stated that his concentration and social skills were getting worse.  The Veteran's spouse also reported that at times he would answer the phone screaming using foul language, and that he answered the door with "loudness and gestures" and would slam the door on people.

In an August 2013 statement of the case, the RO continued the 10 percent rating.  The Veteran appealed and was scheduled for a VA examination that took place on September 23, 2013.  The examiner diagnosed PTSD along with panic disorder, depressive disorder, not otherwise specified, and alcohol abuse secondary to PTSD and assigned a GAF score of 40.  The Veteran reported experiencing panic attacks, constant intrusive thoughts, nightmares, and anger outbursts which impacted his marriage and family relationships.  The examiner noted recurrent intrusive memories of his friends getting killed, anxiety, being easily provoked to anger, hypervigilance, physiological reactivity when encountering loud noises, insomnia and recurrent dreams, avoidance behaviors, and memory and concentration problems.  The examiner noted that the Veteran experienced panic attacks several times weekly and took medication for anxiety.  A depressed mood with occasional crying episodes, lack of motivation, loss of interest in activities, insomnia, and low energy were noted.  The examiner assessed occupational and social impairment with deficiencies in most areas.  The Veteran stated that he experienced flashbacks/disturbing thoughts, nightmares, irritability, detachment, isolation, emotional numbing, hypervigilance, and claustrophobia.  He indicated having angry outbursts, and endorsed mood swings and crying episodes when he thought about Vietnam.

Based on this examination, the RO increased the disability rating for PTSD to 70 percent.  In a statement, the Veteran indicated he did not wish to appeal and was satisfied with the 70 percent rating.  Thereafter, he submitted a statement indicating that a higher rating prior to the date of the VA examination was warranted.

Upon review of the entirety of the evidence, to include treatment records, VA examination reports and the statements of the Veteran and his wife, the Board finds the Veteran's symptoms more nearly approximate the criteria for a 50 percent schedular rating prior to the September 23, 2013 VA examination.  38 C.F.R. § 4.7 (2015).  Notably, the evidence reflects depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Although the evidence prior to September 23, 2013 does not reflect many of the symptoms contemplated for a 50 percent rating, to include stereotyped speech, impaired judgment, or impaired abstract thinking required for a 50 percent disability, considering the Veteran's disability picture as a whole, the Board concludes that it is possible to resolve doubt in the Veteran's favor and find that reduced reliability caused by disturbance in motivation and mood and difficulty establishing and maintaining effective relationships justifies a 50 percent disability rating prior to September 23, 2013.  

The Board has given careful consideration to the Veteran's belief that a 70 percent disability rating is warranted prior to September 23, 2013.  Upon review of the rating criteria and the lay and medical evidence, the Board finds that the Veteran's disability picture as a whole does not reflect such severe psychotic symptoms that are evidence of disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals and illogical speech were not shown.  At his VA examination in February 2011 and in treatment reports, the Veteran was always seen as alert and aware of his surroundings; he was able to communicate normally and maintained good eye contact.  Objective findings did not include repetitive motions, obsessional rituals, irregular speech or the inability to think logically. 

Based on an inclusive review of the record prior to September 23, 2013, the Board resolves doubt in the Veteran's favor and finds that an initial disability rating of 50 percent for service-connected PTSD is warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to September 23, 2013, the Veteran's PTSD was manifested by such symptoms as chronic sleep impairment, depressed mood, anxiety, difficulty concentrating, claustrophobia, occasional nightmares, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating.  Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but as discussed above, the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 
 
Finally, the Board has considered that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran applied for entitlement to a TDIU in December 2013.  This was granted in November 2014 and an effective date was assigned as the date his combined disability rating became 70 percent, specifically September 23, 2013.  The Veteran has not appealed that decision and the evidence prior that date does not indicate an assertion of unemployability or contain evidence to demonstrate that his service-connected PTSD may have rendered him totally unemployable.  As such, the Board concludes that further contemplation regarding TDIU is not warranted.

ORDER

An initial disability rating of 50 percent for service-connected PTSD is granted, subject to regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


